Citation Nr: 0807490	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-32 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bronchitis.  

2.  Entitlement to service connection for a left knee 
disability, claimed as patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from October 2001 to 
February 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that rating decision, in pertinent part, 
the RO denied service connection for bronchitis and a left 
knee disability, claimed as patellofemoral syndrome.  The 
veteran's disagreement with that decision led to this appeal.  

The issue of entitlement to service connection for a left 
knee disability, claimed as patellofemoral syndrome, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

There is no competent evidence that the veteran has 
bronchitis.  


CONCLUSION OF LAW

Service connection for bronchitis is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, the RO wrote to the veteran in March 2003 
concerning his service connection claims, including 
bronchitis, and with the letter enclosed a statement as to 
what the evidence must show to establish service connection.  
In the body of the letter, the RO notified the veteran that 
it would make reasonable efforts to help him get evidence 
necessary to support his claim and would try to help him get 
such things as medical records, employment records, or 
records from other Federal agencies.  The RO explained to the 
veteran that he must provide enough information about these 
records so that VA could request them from the agency or 
person who has them.  The RO told the veteran that it is 
still his responsibility to make sure those records are 
received by VA.  

In addition, in a letter dated in May 2005, the RO addressed 
the veteran's service connection claims, including 
bronchitis, and notified him that to establish entitlement 
for service-connected compensation benefits, the evidence 
must show three things, (1) an injury in service, a disease 
that began or was made worse in service, or an event in 
service that caused and injury or disease; (2) a current 
physical or mental disability shown by medical evidence; and 
(3) a relationship between his disability and an injury, 
disease or event in service.  The RO explained that medical 
records or medical opinions were required to establish this 
relationship, but that the cause of a disability was presumed 
for veteran's who had certain kinds of service and certain 
diseases.  

In addition, in the May 2005 letter, the RO notified the 
veteran that VA is responsible for getting relevant records 
from any Federal agency and that this might include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.  The RO also notified the 
veteran that VA would make reasonable efforts to get relevant 
records not held by a Federal agency but that he must provide 
enough information about his records so that VA could request 
them.  The RO again emphasized to the veteran that it was his 
responsibility to make sure the RO received all requested 
records that are not in the possession of a Federal 
department or agency.  The RO requested that the veteran let 
the RO know if there was any other evidence or information 
that he thought would support his claim and made a specific 
request to the veteran that he send any evidence in his 
possession that pertains to his claim.  

In a letter dated in March 2006, the RO notified the veteran 
that when VA found disabilities to be service connected, it 
assigned a disability rating and an effective date.  The RO 
described the kind of evidence considered in determining a 
disability rating and an effective date and provided examples 
of the evidence the veteran should identify or provide with 
respect to disability ratings and effective dates.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The required notice became complete with the March 2006 
letter, and the RO thereafter readjudicated the merits of the 
veteran's claim and issued a July 2007 supplemental statement 
of the case (SSOC) that addressed the bronchitis service 
connection claim.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a SSOC that complies 
with applicable due process and notification requirements 
constitutes a readjudication decision.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see also 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding a 
Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes readjudication of the claim.  As a 
matter of law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

As to the duty to assist, service medical records are in the 
file, and the veteran has been provided a VA examination in 
conjunction with the bronchitis service connection claim.  
The veteran has submitted photocopies of service medical 
records, but he has not otherwise submitted or identified 
medical records or other evidence pertaining to the claim.  
The veteran has argued that the VA examination was inadequate 
because the examiner conducted the examination without 
reviewing his service medical records, and he implies that he 
should be provided another VA examination.  

The Board acknowledges that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion if such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Although the fee-basis VA examiner who 
conducted the April 2003 examination did not review the 
claims file in conjunction the examination, the Board finds 
that an additional examination is not necessary for the 
veteran's claimed bronchitis.  The examiner found there was 
no diagnosis of bronchitis, and the veteran has not provided 
evidence of that he has had bronchitis at any time during the 
pendency of his claim.  Lacking such evidence, the Board 
finds that a VA medical examination pertaining to the 
bronchitis claim is not necessary as there is no competent 
evidence that the veteran has bronchitis.  

The circumstances presented in this case are distinguished 
from those set forth in Charles v. Principi, 16 Vet. App. 370 
(2002), in which VA was required to obtain a nexus opinion 
when there was acoustic trauma in service and competent 
evidence of a current disability.  Here, there is absolutely 
no evidence of a current disability, and it is the veteran's 
responsibility to provide such.  See 38 U.S.C.A. § 5107(a).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran relative 
to the claim decided here, and thus, no additional assistance 
or notice is required.  The veteran has suffered no prejudice 
that would warrant a remand, and his procedural rights have 
not been abridged.  See Bernard, 4 Vet. App. 384, 392-94 
(1993).  

Bronchitis

Service medical records show that in late July 2002, the 
veteran was seen with complaints of headache and body aches 
for the past five days.  He reported photophobia and 
throbbing pain in the forehead.  He also reported fever, neck 
soreness and joint pain.  After examination, the assessment 
was bronchitis versus walking pneumonia.  Medication was 
prescribed, and the veteran was told to return to the clinic 
in two days.  When the veteran returned to the clinic, his 
condition was described as improved, and he was advised to 
follow-up as needed.  The service medical records, which 
extend to February 2003, include no other reference to 
bronchitis.  

At the fee-basis VA examination in April 2003, the veteran 
gave a history of bronchitis in July 2002.  The veteran 
reported that he has a cough with purulent sputum and said 
that after running or playing basketball he experienced 
shortness of breath and also experience shortness of breathe 
with walking.  The examining physician noted that current 
chest X-ray and pulmonary function studies were normal.  
After clinical examination, the physician said that for the 
veteran's claimed condition there was no diagnosis because 
the condition is resolved.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

In this case, the veteran's bronchitis service connection 
claim must fail because there is no competent evidence of the 
presence of the claimed disability at any time during the 
pendency of the claim.  See McClain v. Nicholson, 21 Vet. 
App. 319, 320-21 (2007); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The VA fee-basis physician found there was 
no diagnosis of bronchitis when the veteran was examined in 
April 2003, and although he was advised to do so by the RO, 
the veteran has not submitted or identified any medical 
evidence pertaining to evaluation or treatment of his claimed 
disability and which might establish that he currently 
suffers from bronchitis.  

The only evidence in support of the claim is the veteran's 
implicit opinion that he has bronchitis related to service.  
The Board notes that the record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  It is now well established that a lay person 
such as the veteran is not competent to opine on medical 
matters such as diagnoses or etiology of medical disorders, 
and his opinion that he has bronchitis related to service is 
therefore entitled to no weight of probative value.  See 
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statement, of opinions); see also Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, and because there is no competent medical evidence 
that the veteran has had bronchitis at any time during the 
pendency of the claim, the Board finds that the preponderance 
of the evidence is against the claim, and thus concludes that 
service connection must be denied.  


ORDER

Service connection for bronchitis is denied.  


REMAND

The remaining issue on appeal is entitlement to service 
connection for a left knee disability, claimed as 
patellofemoral syndrome.  

Service medical records include a medical record dated in 
January 2002 showing the veteran was seen with complaints of 
bilateral knee pain and soreness.  He reported the pain 
increased with motion and stairs and decreased with non-
steroidal anti-inflammatory drugs.  On examination, the 
hamstrings were tight and there was tenderness on palpation 
of the left knee; the assessment was rule out patellofemoral 
syndrome secondary to tight hamstrings.  Exercises, 
stretches, ice, and rest were prescribed.  In September 2002, 
the veteran reported to sick call with complaints of left 
knee pain after having fallen while playing softball.  The 
veteran said he had been told to "go have medical take a 
look at his knee."  The examiner noted the veteran walked 
with a slight limp.  After examination, the assessment was 
left knee abrasion.  

In October 2002, the veteran reported to sick call with 
complaints of bilateral knee pain after a 3-mile run on 
pavement.  He reported his knees were always sore after long 
runs on pavement.  On examination, there was mild medial 
joint line tenderness.  The assessment was general knee pain 
consistent with synovitis, likely mild.  Rest, ice and 
naprosyn were prescribed.  Weight bearing X-rays of the left 
knee October 2002 showed a normal knee.  Additional multiple 
X-rays of the left knee were taken in late November 2002, and 
the radiologist's impression was mild effusion in the 
suprapatellar bursa with otherwise well-preserved joint.  The 
veteran was seen for follow up of anterior knee pain in mid-
December 2002.  Voltaren was prescribed.  On that date, the 
physician ordered a physical therapy consultation and said 
the reason was generalized anterior knee pain, patellofemoral 
syndrome.  A physical therapy chronological record, which is  
dated the day prior to the veteran's separation from service 
in February 2003, shows the veteran was seen for follow up 
for generalized anterior knee pain, patellofemoral syndrome.  
After examination, the assessment was improvement in anterior 
knee pain, and the veteran was discharged from physical 
therapy because he was being discharged from service the 
following day.  

At the VA fee-basis examination in April 2003, the assessment 
after examination was status post left knee ligament strain, 
not active on examination, and the physician said there were 
no objective factors at the present time.  The veteran 
submitted an August 2004 chart note and letter from A.R., 
M.D., of The San Antonio Orthopedic Group.  In the chart 
note, Dr. A.R. noted that the veteran reported that had a 
long history of anterior knee pain, had injured his knees 
while playing softball in the navy, and had been through 
physical therapy in the navy, which had provided some relief.  
Dr. A.R. said that on examination of the knees the veteran 
had patellofemoral crepitation with a positive patellofemoral 
grind test.  He said that imaging studies were reviewed and 
were essentially negative.  The diagnosis in the note was 
bilateral anterior knee pain.  In a letter of the same date 
to another physician, Dr. A.R. said that he had seen the 
veteran on that date and he had fairly classic bilateral 
patellofemoral pain syndrome, which sounded like it had been 
going on for quite some time.  

Thereafter, at an April 2006 VA examination the veteran 
reported continuing problems with left knee pain since 
service and reported that the pain increased with activity 
such as walking, jogging, and climbing stairs.  On physical 
examination, there was minute crepitus of the knees with 
repeated use.  The diagnosis was no significant 
musculoskeletal pathology of the left knee.  The examiner 
said he believed the only way the veteran was going to get 
resolution of the pain generator was by MRI (magnetic 
resonance imaging) then arthroscopy evaluation.  He went on 
to say that examinations by previous orthopedic specialists, 
active duty specialists, and post-service specialists had not 
revealed the causative nature for the veteran's subjective 
complaints of medial pain radiating to the lateral knee.  

In the April 2006 examination report, the examiner noted that 
the veteran reported he had been evaluated by a private 
physician, Dr. D, in December 2005 who prescribed Motrin, 800 
milligrams.  The physician also prescribed a MRI, but the 
veteran said he had not received the MRI because of a problem 
with insurance.  

Although the most recent VA examiner did not diagnose a 
specific left knee disability, review of the record outlined 
above shows that in his August 2004 letter, the orthopedist, 
Dr. A.R., said the veteran has patellofemoral pain syndrome, 
which is evidence of disability during the pendency of the 
claim.  See McClain v. Nicholson, 21 Vet. App. 319, 320.  The 
examiner at the April 2006 VA examination in effect 
recommended a MRI study to identify left knee pathology as 
did the private physician who examined the veteran in 
December 2005.  As the veteran had documented left knee 
complaints in service and has continued to report left knee 
problems since service, it is the judgment of the Board that 
the veteran should be provided another VA examination, to 
include a MRI study of the left knee, the results of which 
would arguably assist in the adjudication of the claim.  
Further, there is no indication that action has been taken to 
attempt to obtain and associate with the claims file the 
records of Dr. D. whom the veteran saw with left knee 
complaints in December 2005.  As these records could be 
relevant to the claim, action should be taken to attempt to 
obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request 
that he identify all VA and non-VA 
health care providers from which he has 
received evaluation or treatment for 
his left knee since service.  With 
appropriate authorization from the 
veteran, obtain and associate with the 
claims file records identified by the 
veteran.  

Make a specific request to the veteran 
that he provide the full name and 
address of Dr. D., who treated him in 
December 2005 and request that he 
provide a release authorization so that 
VA can request records from Dr. D.  

Make another request to the veteran 
that he submit any evidence in his 
possession that pertains to his claim.  

2.  Then, arrange for a VA orthopedic 
examination to determine the nature and 
etiology of any current left knee 
disability.  All indicated studies, 
including an MRI study of the left 
knee, should be performed.  After 
examination of the veteran and review 
of the record, including the veteran's 
service medical records and post-
service medical records and examination 
reports, provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current left knee disability had 
its onset in service or is causally 
related to any incident of service.  If 
the answer is negative, the examiner 
should provide an opinion as to whether 
it is at least as likely as not 
(50 percent probability or higher) that 
the patellofemoral pain syndrome 
identified by the orthopedic surgeon 
Dr. A.R. in his August 2004 letter had 
its onset in service or was causally 
related to any incident of service.  

The claims file must be provided to the 
examiner and that it was reviewed 
should be noted in the examination 
report.  The examiner should provide an 
explanation of the rationale for any 
opinion.  

3.  After completion of any additional 
development indicated by the state of 
the record, readjudicate entitlement to 
service connection for a left knee 
disability, claimed as patellofemoral 
syndrome.  If the benefit sought on 
appeal remains denied, issue an 
appropriate supplemental statement of 
the case and provide the veteran and 
his representative an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


